Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claim objections are withdrawn due to the amendments.
Claim Objections
Claim 7 is objected to because of the following informalities: 
Line 2 of Claim 7 “circuit configured” should be emended to “circuit is configured”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (USPN 9032250) in view of Wagner et al (USPGPN 20190044336).
Independent Claim 2, Krieger teaches an apparatus (Figs. 1-3, esp. 2 & 3), comprising: 
a power factor corrector configured to be externally supplied with AC power and generate DC power to drive individual parts of apparatus (AC-DC converter 202 which includes PFC 202a); 
a DC/DC converter (204) configured to convert voltage of the DC power to a voltage desired for driving the individual parts for supply to the individual parts (Col 4 L40-53, describes supplying at least motherboard, processor, memory; also Fig. 1 demonstrates servers/data centers being supplied), when the power factor corrector generates the DC power, and supply DC power supplied from a battery device (170) to the individual parts, when the power factor corrector generates no DC power (Col 7 L9-48 describe that the backup power source, having a battery, 
and wherein the battery device is configured to supply the DC power to the DC/DC converter when the power factor corrector generates no DC power (Col 1 L20-38), 
the battery device includes: a battery configured to store the DC power (304, see Col 10 L57-69), a discharging circuit connected to a downstream side of the power factor corrector and an upstream side of the DC/DC converter (308, see Fig. 2, it is noted that the power output from 206 should be the same as that output from both of 170 and 202 into 206, as one having ordinary skill in the art would understand), and configured to supply the DC power from the battery to the DC/DC converter (Col 11 L7-18), 
and a charging circuit (302, see Col 10 L57-69), connected to the downstream side of the power factor corrector and the upstream side of the DC/DC converter, configured to charge the battery with the DC power supplied from the power factor corrector, wherein the charging circuit is configured to charge the battery when apparatus is being externally supplied with the AC power, regardless of whether apparatus is powered on or off (as one having ordinary skill in the art understands, a UPS unit, see Col 1 L10-16 and Col 4 L54-69, see official notice taken on page 5 of the non-final rejection mailed 10/25/2021).
Krieger is silent to the apparatus is a medical image diagnosis apparatus.
Wagner teaches the apparatus is a the medical image diagnosis apparatus which includes a uninterruptible power supply [UPS] (see Figs. 1, 2, & 4-8, which shows a medical imaging diagnosis device [36 in Fig. 2, 100 in Fig. 5], see ¶[59] which includes UPS system 48 in Fig. 2, 70 in Fig. 4, & 88 in Fig. 5 [Fig. 5 has dc loads]; abstract & ¶[14] describes backup mode, see further ¶’s [70, 87]). One having ordinary skill in the art understands that medical care is 
It would have been obvious to one of ordinary skill in the art to modify Krieger with Wagner to provide improved convenience, reliability, and safety, and reduced costs, esp. reduced medical costs for both the patient and the provider.
Dependent Claim 4, Krieger teaches the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery (308, discharging circuit, is described to step up the battery discharge power to the same bus/line which is input to the charging circuit 302, therefore one having ordinary skill in the art would understand that 302 implicitly steps down the power from the bus/line, at least for the values described by Col 9 L65 to Col 10 L11).
Claim 9, Krieger teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (308 is called a step-up converter).
Dependent Claim 12, Krieger teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (see Col 9 L65 to Col 10 L11).
Dependent Claim 15, the combination of Krieger and Wagner teaches the medical image diagnosis apparatus is an ultrasound image diagnosis apparatus and further comprises an ultrasound probe (¶[59] describes ultrasound image diagnosis apparatus, where one having ordinary skill in the art understands that an ultrasound image diagnosis apparatus implicitly includes an ultrasound probe in medical settings, which both emits and receives the signals).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Wagner, further in view of Lacarnoy (USPGPN 20150270744)
Dependent Claim 7, Krieger fails to explicitly teach second charging circuit configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (Krieger has an either/or clause for the source of 302, either upstream or downstream of 202, thus to advance prosecution).
Lacarnoy teaches second charging circuit configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (circuit 216 of Fig. 2 & 716 of Fig. 7 is this circuit, with PFC circuit being 210/710 & first charging circuit/discharging circuit being 214/714). Lacarnoy teaches this system serves to reduce costs (¶’s [07, 38, 39, 52, 59]) along with quicker charging of batteries after discharge (¶[59]), which one having ordinary skill in the art understands that by having a battery charged simultaneously by both 216/716 and 214/714 would serve to improve the quick battery charging (¶’s [41-45]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859